                                                                       Case 2:18-cv-02684-EJM Document 269 Filed 04/13/21 Page 1 of 3



                                                                 1   Robert A. Henry (#015104)
                                                                     Jennifer Hadley Catero (#018380)
                                                                 2   Kelly A. Kszywienski (#025578)
                                                                     Amanda Z. Weaver (#034644)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, AZ 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bhenry@swlaw.com
                                                                             jcatero@swlaw.com
                                                                 7           kkszywienski@swlaw.com
                                                                              aweaver@swlaw.com
                                                                 8   Attorneys for Defendant Treatment Assessment
                                                                     Screening Center, Inc.
                                                                 9
                                                                10                         IN THE UNITED STATES DISTRICT COURT

                                                                11                               FOR THE DISTRICT OF ARIZONA
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Deshawn Briggs, et al.,                         No. CV2018-02684-EJM
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                       Plaintiffs,                 NOTICE OF SERVICE
                             LAW OFFICES

                              602.382.6000




                                                                14            v.
                                   L.L.P.




                                                                15   Allister Adel, et al.,
                                                                16                       Defendants.
                                                                17
                                                                18            Defendant Treatment Assessment Screening Center, Inc. (“TASC”) gives notice that
                                                                19   on April 12, 2021, it served the following on Plaintiffs via electronic mail pursuant to
                                                                20   written agreement of the parties:
                                                                21            1.      Defendant TASC’s Responses and Objections to Plaintiffs’ Second Set of
                                                                22   Interrogatories to Defendant TASC; and
                                                                23            2.      Defendant TASC’s Responses and Objections to Plaintiffs’ Fourth Set of
                                                                24   Requests for Production.
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     4821-7775-2549
                                                                       Case 2:18-cv-02684-EJM Document 269 Filed 04/13/21 Page 2 of 3



                                                                 1
                                                                              DATED this 13th day of April, 2021.
                                                                 2
                                                                                                                        SNELL & WILMER L.L.P.
                                                                 3
                                                                 4                                                   By: s/ Kelly Kszywienski
                                                                                                                        Robert A. Henry
                                                                 5                                                      Jennifer Hadley Catero
                                                                                                                        Kelly A. Kszywienski
                                                                 6                                                      Amanda Z. Weaver
                                                                                                                        One Arizona Center
                                                                 7                                                      400 E. Van Buren, Suite 1900
                                                                                                                        Phoenix, Arizona 85004-2202
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     4821-7775-2549
                                                                                                               -2-
                                                                       Case 2:18-cv-02684-EJM Document 269 Filed 04/13/21 Page 3 of 3



                                                                 1                                 CERTIFICATE OF SERVICE
                                                                 2            I hereby certify that on April 13, 2021, I electronically transmitted the foregoing
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record.
                                                                 5   By: s/ Mandy Garsha
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     4821-7775-2549
                                                                                                                 -3-
